internal_revenue_service number release date index number --------------------------- ---------------------------------------- ----------------------------------------- --------------------------- ------------------- ----------------------------------- - department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-103732-03 date january re -------------------------------------------------------- -------------- ----------------- ----------------------------------------------------------------------------------------- legend decedent spouse trust ----------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------- bank charity date date date date date date date dollar_figurex dollar_figurey dollar_figurez court ----------------------------------------------------- -------------------------- county county ------------------------------- ------------------- w ----------------------------- v state --------- ---------------------------------------- ---------------------------------------------- ------------------ -------------------------- ------------------------- --------------------- ------------------------ ------------------------ ---------------------- --------------- --------------- --------------- ------------------------------------------------------------------------ plr-103732-03 dear -------------- this is in response to your letter dated date requesting a ruling that the estate is entitled to a marital_deduction under sec_2056 of the internal_revenue_code for property passing to a surviving_spouse pursuant to a settlement agreement on date prior to their marriage decedent and spouse entered into a pre- nuptial agreement under the terms of the pre-nuptial agreement the parties to the agreement agreed that in the event that decedent predeceased spouse decedent would designate spouse as beneficiary of certain life_insurance policies insuring decedent’s life and provide spouse with use and occupancy of certain properties for the remainder of her lifetime or until such time as she may remarry or live with another male who is not a blood relative whichever event first occurs the agreement further provided that the parties would not elect to take against the other’s last will and testament or claim any other right of dower courtesy or other statutory allowance provided to a surviving_spouse under the law of any state of which they may reside on date decedent executed an irrevocable_trust trust that among other things provided certain benefits to spouse the trust was amended and restated on date article fourth of trust provides in part dollar_figure - distribution of remainder - spouse survives upon the death of settlor decedent in the event the spouse of the settlor spouse survives the settlor then the successor trustee after paying or making provision for payment of the obligations set forth in article second hereof provision for taxes and expenses shall set_aside the sum of dollar_figurex dollars said amount to be satisfied with assets in cash or in_kind as the trustee determines and hold the same in further trust under the terms and conditions hereinafter set forth under the terms of trust the article fourth trust was intended to qualify as a marital qtip_trust under sec_2056 upon the death of decedent the trustee shall pay all of the net_income in the article fourth trust no less than annually to spouse during her lifetime the trustee has the sole discretion to invade the principal of the trust to provide for the health needs of spouse upon the death of spouse the trustee shall distribute the remainder to charity article fifth in part states plr-103732-03 distribution of remainder upon the death of the settlor decedent with this trust agreement still in effect the entire remainder of the trust estate shall be distributed as follows a real_estate distribution if the assets of this trust include an interest in residential real_estate the property including but not limited to real_estate located in county described as w real_estate located in county state described as v the trustee shall continue to hold such property in trust so long as the surviving_spouse requests that such property be held as a residence the surviving_spouse shall be permitted to use and occupy the property rent free it is the settlor’s intent that the surviving_spouse own an equivalent life_estate interest in the deceased settlor’s ownership_interest in the property coupled with the authority of the surviving_spouse to direct the trustee to sell the property and to purchase another residence which said surviving_spouse may select to be held by the trustee under the terms provided in this trust a sales proceeds and reinvestment upon the sale of the property held hereunder the surviving_spouse shall have two years from the date of the sale of the property to direct the trustee to reinvest the proceeds into another residence of the surviving spouse’s choosing any residence selected must be owned in fee simple by the trust and may not be a lesser interest such as a life_estate in an assisted living facility if the surviving_spouse does not select a qualifying property within the time frame outlined above the proceeds from the sale not reinvested shall be added to the article fourth marital trust and distributed in accordance with said provisions during the term after the sale of the property but before the reinvestment of the proceeds the trustee shall continue to distribute the income earned on these investments in accordance with the distribution of income provisions of the article fourth marital trust the spouse of the settlor shall enjoy a subsequent right to direct the trustee to sell any subsequent property and reinvest in a different property under the same terms provided for herein plr-103732-03 notwithstanding anything to the contrary contained in this paragraph the spouse of the settlor shall have the ability to direct the trustee to convert underproductive property to productive property c upon death or termination upon the death of the surviving_spouse the amounts or property held in this trust shall be distributed to charity article fifth dollar_figure provides dollar_figure - distribution of remainder upon the death of the settlor the remainder of this trust shall be distributed outright and free of trust to charity on date decedent and spouse entered into a post-nuptial agreement where spouse agreed to waive except as otherwise provided all rights as spouse may acquire as surviving_spouse in decedent’s estate upon the death of decedent but not by way of limitation any and all rights of intestacy and any and all rights of election to take against the decedent’s will this provision is intended to and shall serve as a waiver and release of spouse’s rights of election in accordance with the requirements of the laws of this jurisdiction and any other jurisdiction including but not limited to state homestead rights and spousal elective share rights approximately a year later on date decedent amended trust and increased the amount passing under the article fourth trust to dollar_figurey dollars decedent died days later on date bank was appointed as the personal representative of decedent’s estate following the death of decedent spouse filed a complaint in court alleging there is a discrepancy in article fifth of trust and alleging that under article fifth read in its entirety the remainder of trust not held in the article fourth trust is to be held for her use and benefit during her lifetime spouse contends that the waivers in the post-nuptial agreement are invalid because the post-nuptial agreement was the product of overreaching and duress on the part of decedent and as a result the waivers are not binding on spouse charity contended that the pre- and post-nuptial agreements were valid and binding on spouse and accordingly spouse waived the right to elect against decedent’s estate in settlement negotiations between spouse and charity spouse also alleged she has the right to elect against decedent’s will and that the elective share includes all of the assets of trust charity disagreed with the spouse’s interpretation of article fifth and maintained that the trust property plr-103732-03 remaining after funding the article fourth trust and the real_estate trust provided in article fifth should be distributed to charity outright after lengthy negotiations among the parties spouse and charity entered into a settlement agreement which was approved on date by court under the terms of the settlement agreement the article fourth trust is to be funded with dollar_figurez dollars plus the article fifth real_property spouse is entitled to the greater of income or a unitrust payment for life from the dollar_figurez dollars and is entitled to possess and enjoy the real_property w and v for life in the event that any real_property is sold and not reinvested in a replacement residence the proceeds will continue to be held in trust and administered as principal of the article fourth trust the trustee of the article fourth trust has the discretion to invade the corpus for the health of spouse upon the death of spouse the remainder of the article fourth trust is payable to charity any remaining trust property after funding the article fourth trust is to pass under artilce fifth outright to charity on the schedule m of a timely filed federal estate_tax_return decedent's_estate made a protective_election to have the entire date of death value of the article fourth trust treated as qualified terminal interest property qtip under sec_2056 of the internal_revenue_code the estate paid the estate_tax that would be due if the settlement agreement becomes effective bank has requested a ruling that the estate is entitled to a marital_deduction under sec_2056 for property_passing_to_spouse under the settlement agreement sec_2056 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and not to any person other than the surviving_spouse sec_2056 provides that the term qualified_terminable_interest_property qtip is property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies a qualifying_income_interest_for_life is defined as the surviving_spouse being entitled to all of the income from the property payable annually or at more frequent intervals and no person having the power to appoint any part of the property to anyone other than the surviving_spouse plr-103732-03 sec_20_2056_c_-2 of the estate_tax regulations provides that if as a result of a controversy involving the decedent's will or involving any bequest or devise thereunder a property interest is assigned or surrendered to the surviving_spouse the interest so acquired will be regarded as having passed_from_the_decedent to the surviving_spouse only if the assignment or surrender was a bona_fide recognition of enforceable rights of the surviving_spouse in the decedent's_estate such a bona_fide recognition will be presumed where the assignment or surrender was pursuant to a decision of a local court upon the merits in an adversary proceeding following a genuine and active contest however such a decree will be accepted only to the extent that the court passed upon the facts upon which the deductibility of the property interest depends if the assignment or surrender was pursuant to a decree rendered by consent or pursuant to an agreement not to contest the will or not to probate the will it will not necessarily be accepted as a bona_fide evaluation of the rights of the spouse revrul_66_139 1966_1_cb_225 states that a valid claim by the surviving_spouse to a share in the decedent's_estate made in good_faith and settled as a result of arm's length negotiations without any court contest will qualify as a bona_fide claim within the meaning of the regulations the ruling holds that where such claim is paid_by the decedent's_estate the payment will qualify for the marital_deduction to the extent that the interest that would have passed to the surviving_spouse as a result of the completed exercise of the spouse's right ie in a court contest would have been a deductible_interest in 674_f2d_761 9th cir the court held that property distributed to a spouse pursuant to a compromise settlement will be treated as passing from the decedent for marital_deduction purposes only if the distribution represents a good_faith settlement of an enforceable claim relying on 387_us_456 the court stated that e ither a good_faith settlement or a judgment of a lower state court must be based on an enforceable right under state law properly interpreted in order to qualify as 'passing' pursuant to the estate_tax_marital_deduction ahmanson foundation v united_states f 2d pincite in view of ahmanson property passing to a spouse or charity pursuant to the settlement of a claim will be treated as passing from the decedent to the extent the compromise is a bona_fide settlement of a legally enforceable claim the claim must be settled pursuant to arm's length negotiations in this case if litigation had proceeded to judgment the court could have construed article fifth to provide that property remaining in trust after funding the plr-103732-03 article fourth trust did not pass on decedent’s death to charity or in the alternative such property passed to charity also the court could have determined that the pre- and post-nuptial agreements were invalid which would allow spouse to elect against decedent’s estate or the court could have determined that the agreements were valid in which case spouse would not be allowed to elect against decedent’s estate the settlement agreement resulted from a bona_fide adversarial proceeding and was the product of arm's length negotiations under the settlement agreement the article fourth trust is to be funded with dollar_figurez dollars and property w and v the surviving_spouse has an income_interest greater of income or a unitrust_amount dollar_figurez dollars and the right to use and occupy property w and v for her lifetime under the agreement spouse will not receive any assets outright which would be the case if she elected against the estate and charity will be the ultimate beneficiary of article fourth trust further the property in trust not used to fund the article fourth trust will pass outright to charity pursuant to article fifth we recognize that because of the uncertainty of litigation over the issues presented determining a precisely correct allocation of trust assets in a settlement is difficult we believe that the settlement agreement provides an allocation of the trust's assets that is within a range of reasonable settlements that is the interests to be received by the parties both as to the nature of the interests and their economic value reflect the enforceable rights of the parties consequently the property_passing_to_spouse under the settlement agreement passes from decedent for marital_deduction purposes under sec_2056 accordingly based on the representations made information submitted and qtip_election made by the estate’s representative on the decedent’s form_706 we rule that the property passing under settlement agreement to the article fourth trust qualifies for the federal estate_tax_marital_deduction under sec_2056 except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing transactions under any other provisions of the code or regulations under a power_of_attorney on file with this office we are sending a copy of this letter to trustee s authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries plr-103732-03 enclosures copy of this letter
